People v Simmerman (2016 NY Slip Op 07138)





People v Simmerman


2016 NY Slip Op 07138


Decided on November 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 1, 2016

Mazzarelli, J.P., Saxe, Moskowitz, Kahn, Gesmer, JJ.


2106 3465/13

[*1]The People of the State of New York, Respondent, —
vTyler Simmerman, Defendant-Appellant.


Center for Appellate Litigation, New York (Robert S. Dean of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Beth Kublin of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered May 14, 2015, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal (see People v Powell, 140 AD3d 401 [1st Dept 2016]), we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 1, 2016
CLERK